UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJune, 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56 – 16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. National Corporate Taxpayers Register (CNPJ/MF) No. 04.032.433/0001-80 NIRE 33300275410 Publicly-held Company NOTICE OF MATERIAL EVENT Contax Participações S.A. (“Contax Participações” or “Company”), in compliance with the provisions in article 157, paragraph 4, of Law No. 6404 of December 25, 1976 (“Law 6404/76”), and as provided for in CVM Ruling No. 358, of January 3, 2002 and in CVM Ruling No. 319, of December 3, 1999, informs the following to its shareholders and the market: On July 14, 2011, the Board of Directors of Contax Participações approved to submit to its shareholders in a special shareholders meeting to be held on July 1, 2011, the Instrument of Justification and Protocol of Merger of Shares, which establishes the terms and conditions of the merger of the shares of Mobitel S.A. , a joint stock company, with its principal place of business in the City of São Paulo, State of São Paulo, at Rua Desembargador Eliseu Guilherme, Nos. 282/292, Paraíso District, Postal Code 04004-030, enrolled with the National Corporate Taxpayers Register (CNPJ) under No. 67.313.221/0001-90 (“ Mobitel ”) into Contax Participações (“ Merger of Shares ”), entered into by and between the management of Mobitel and of Contax Participações on June 14, 2011 (“ Protocol and Justification of Merger of Shares ”) (“ Company Restructuring ”), according to Contax Participações’ Notice of Material Event released on January 25, 2011 (“ Notice of Material Event ”). 1. RESTRUCTURING PURPOSES 1.1. Whereas Mobitel and Contax Participações are companies whose corporate purpose includes activities of the same field of business, i.e., customer contact center, and that each one of them complements the other’s activities, especially their customer databases and services offered, the Corporate Restructuring is justified by the prospective gain in scale economy and will ultimately combine the experience of two players, which should allow for the improvement of their contact center activities and offer of better services to their customers. The merger should also enhance the performance of both companies in their main markets and is intended to integrate supplementary capacities of each one. The Corporate Restructuring will also favor cost reduction and introduce benefits of administrative, economic and financial nature by reducing combined operating expenses, since both Contax Participações and Mobitel will belong to the same economic group. Finally, the Company Restructuring will enable creation of value for shareholders through exchange of better administrative practices, implying significant enhancement of productivity and profitability for both Mobitel and Contax Participações. 2. MAIN RESTRUCTURING EVENTS 2.1. Current Corporate Structure. At present, the corporate structure of Mobitel and of Contax Participações stands as follows: Mobitel Shareholder Number of Shares % of the Total and Voting Capital Portugal Telecom Brasil S.A. 135,519,119 87.5% Fábio Carlos Pereira 19,359.874 12.5% Total 154,878,993 100% Contax Participações Shareholder Number of Shares % Common Registered Shares Number of Preferred Registered Shares % Preferred Registered Shares Total Common Registered and Preferred Registered Shares % of Total Capital CTX Participações S.A. 15,992,959 69.26% 3,880,666 10.58% 19,873,625 33.25 Credit Suisse Hedging Griffo CV S.A. 1,684,000 7.29% 8,803,600 24.00% 10,487,600 17.55% Skopos Administradora de Recursos Ltda. 679,400 2.94% 6,869,600 18.73% 7,549,000 12.63% HSBC Bank Brasil S.A. 303,200 1.31% 4,467,000 12.18% 4,770,200 7.98% Eton Park Capital Management, L.P. 1,314,200 5.69% - - 1,314,200 2.20% Other 3,115,841 13.49% 12,660,134 34.51% 15,775,975 26.39% TOTAL 23,089,600 100.00% 36,681,000 100.00% 59,770,600 100.00% 2.2. Corporate Structure after the Corporate Restructuring . Upon completion of the Corporate Restructuring, the corporate structure of Mobitel and of Contax Participações shall be as follows 1 , considering the exercise of Fábio’s withdrawal right pursuant to item 2.6 below, and the consequent cancellation of Mobitel’s shares: 1 Does not take into account the effects that the acquisition, by CTX Participações S.A., of part of shares issued by Contax Participações held by Portugal Telecom after the Corporate Restructuring and increase of capital of CTX Participações S.A., mentioned in the Notice of Material Event of January 25, 2011, will produce in the shareholding structure of Contax Participações. Mobitel Shareholder Number of Shares % of the Total and Voting Capital Contax Participações 135,519,119 87.5% TOTAL 135,519,119 100.0% Contax Participações Shareholder Number of Shares % Common Registered Shares Number of Preferred
